                                                                       Case 2:19-cv-01681-RFB-DJA Document 53
                                                                                                           51 Filed 06/16/20
                                                                                                                    06/12/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: melanie.morgan@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for Bank of America, N.A.
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                                       DISTRICT OF NEVADA
                                                            11
                                                                 JOSE ALVAREZ, individually,                         Case No.: 2:19-cv-01681-RFB-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                      Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            13                                                       MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                                 vs.                                                 FROM ELECTRONIC SERVICE LIST
                                                            14
                                                                 BANK OF AMERICA N.A. ("BANA");
                                                            15   TRANSUNION,     LLC;      EXPERIAN
                                                                 INFORMATION    SOLUTIONS,      INC.;
                                                            16   EQUIFAX INFORMATION SERVICES, LLC,
                                                            17                        Defendants.
                                                            18

                                                            19
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20
                                                                          PLEASE TAKE NOTICE that Darren T. Brenner, Esq., is no longer associated with the
                                                            21
                                                                 law firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                                                                 1
                                                                    Case 2:19-cv-01681-RFB-DJA Document 53
                                                                                                        51 Filed 06/16/20
                                                                                                                 06/12/20 Page 2 of 2




                                                             1          Akerman LLP continues to serve as counsel for Bank of America, N.A in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Ariel E. Stern, Esq., Melanie D. Morgan, Esq., and

                                                             4   Jamie K. Combs, Esq.

                                                             5          DATED this 12th day of June, 2020

                                                             6
                                                                                                              AKERMAN LLP
                                                             7

                                                             8                                                /s/ Melanie D. Morgan__________________
                                                                                                              ARIEL E. STERN, ESQ.
                                                             9                                                Nevada Bar No. 8276
                                                                                                              MELANIE D. MORGAN, ESQ.
                                                            10                                                Nevada Bar No. 8215
                                                                                                              JAMIE K. COMBS, ESQ.
                                                            11                                                Nevada Bar No. 13088
                                                                                                              1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                              Las Vegas, NV 89134
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                              Attorneys for Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14
                                                                                                        COURT APPROVAL
                                                            15
                                                                        IT IS SO ORDERED.
                                                            16                June 16, 2020
                                                                        Date:______________
                                                            17
                                                                                                                       ___________________________________
                                                            18                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                       Case No.: 2:19-cv-01681-RFB-DJA
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
